Case: 15-15741   Date Filed: 07/14/2016   Page: 1 of 11


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15741
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:13-cv-03806-RWS

GEORGE CARLTON DAVIS, III,

                                                              Plaintiff-Appellee,

                                 versus


JIM HOLLEY DANIELS, JR.,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (July 14, 2016)

Before WILSON, ROSENBAUM and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-15741    Date Filed: 07/14/2016    Page: 2 of 11


      Defendant-Appellant Jim Holley Daniels, Jr., (“Daniels”) appeals from a

final order of the District Court for the Northern District of Georgia granting

summary judgment to Plaintiff-Appellee George Carlton Davis, III, (“Davis”) and

denying Daniels’ motion for reconsideration. Upon review of the record and briefs,

we affirm.

                               I. BACKGROUND
      Davis’s complaint alleges in relevant part that Daniels had breached each of

five promissory notes executed between 1997 and 2000 and sought liquidated

damages and attorney’s fees. On cross motions for summary judgment, the district

court granted summary judgment to Davis on the issues of liability and granted

partial summary judgment to Davis on the issue of damages. Specifically, while

the court found that Davis was entitled to damages and attorney’s fees as a matter

of law, genuine questions of material fact existed about the calculation of those

damages. Accordingly Davis’ motion for summary judgment was granted in part

and denied in part and Daniels’ motion for summary judgment was denied. Davis

then filed a motion for reconsideration with respect to the damages portion of the

summary judgment order and Daniels filed a motion for reconsideration of the

entire order. The district court granted Davis’ motion for reconsideration with

respect to damages and denied Daniels’s motion for reconsideration. The court

then granted judgment in the amount of $2,076,325.38 in favor of Davis.


                                          2
              Case: 15-15741     Date Filed: 07/14/2016   Page: 3 of 11


      On appeal, Daniels argues that the district court erred in granting Davis’

motion for summary judgment on liability with respect to three of the notes.

Daniels concedes that the remaining two notes are under seal. Daniels also argues

that the district court abused its discretion in granting Davis’ motion for

reconsideration and denying his motion for reconsideration. Upon review of the

record and the briefs, we affirm.

                          II. STANDARD OF REVIEW
      This Court reviews the grant of a motion for summary judgment de novo.

Merritt v. Dillard Paper Co., 120 F.3d 1181, 1184 (11th Cir. 1997). Summary

judgment is proper if the pleadings, depositions, and affidavits show there is no

genuine issue of material fact and the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56.

      This Court reviews the denial of a motion for reconsideration for an abuse of

discretion. Sanderlin v. Seminole Tribe of Fla., 243 F.3d 1282, 1285 (11th Cir.

2001). A motion for reconsideration cannot be used “to relitigate old matters, raise

argument or present evidence that could have been raised prior to the entry of

judgment.” Michael Linet, Inc. v. Village of Wellington, 408 F.3d 757, 763 (11th

Cir. 2005).




                                          3
              Case: 15-15741      Date Filed: 07/14/2016   Page: 4 of 11


                                  III. DISCUSSION

A.    Summary Judgment Order
      1. Statute of Limitations

      Daniels’ first argument is that the district court erred in the summary

judgment order in holding that there was no genuine question of fact that Notes 1,

3, and 4 were executed under seal. Under Georgia law, actions on written contracts

are generally governed by the six-year period of limitations of OCGA § 9-3-24. In

contrast, contracts under seal are governed by the 20-year period of limitations of

OCGA § 9-3-23. Because the claim was brought more than six years after the right

of action accrued, the parties agree that Davis’ claim is barred if the Notes were

not executed under seal

      Under Georgia law, “to constitute a sealed instrument, ‘there must be both a

recital in the body of the instrument of an intention to use a seal and the affixing of

the seal or scroll after the signature.’” McCalla v. Stuckey, 504 S.E.2d 269, 270

(Ga. Ct. App. 1998) (quoting Chastain v. L. Moss Music Co., 64 S.E.2d 205 (Ga.

Ct. App. 1951)). “‘Words traced with a pen, or stamped, printed, or made legible

by any other device whereby such act is for the purpose of putting down a

[person's] name at the end of an instrument to attest its validity, and is adopted by

the party whose name is so signed, is a sufficient signature and signing of the

instrument to which it is signed.’” Davis v. Harpagon Co., LLC, 637 S.E.2d 1, 2–3


                                           4
                Case: 15-15741       Date Filed: 07/14/2016      Page: 5 of 11


(Ga. 2006) (quoting Bank of Ringgold v. Poarch, 117 S.E. 114 (Ga. Ct. App.

1923)).

      In the instant case, it is undisputed that all of the Notes contain both a recital

in the body of the instrument of an intention to use a seal, the affixing of a seal,

and Daniels’ signature. Daniels’ only argument is that on Notes 1, 3, and 4, his

cursive signature appears roughly two inches to the left of the word SEAL rather

than immediately adjacent to it, and that he has written his name in block print

rather than cursive immediately next to the word SEAL. According to Daniels, the

location of the cursive signature relative to the word SEAL raises a genuine

question of fact as to whether the seal is affixed “after the signature.” We disagree.

Whether or not the cursive writing suffices for the purpose of the sealing

requirement, it is clear under Georgia law that the printed writing immediately

adjacent to the word SEAL constitutes a signature and thereby satisfies the seal

requirements.

      2. Consideration

      Daniels next argues that the district court erred “in reversing its initial Order

and finding that no material facts exist with respect to Daniels’ defense of lack of

consideration” for Note 5.1 On its face, this argument, which appears to challenge

the district court’s order on cross motions for reconsideration, is difficult to


      1
          These arguments have been re-ordered for the purposes of logical consistency and flow.
                                                5
              Case: 15-15741    Date Filed: 07/14/2016    Page: 6 of 11


understand. The consideration issue was decided in favor of Davis on summary

judgment and the order on cross motions for reconsideration denied Daniels’

motion for reconsideration with respect to that part of the summary judgment

order. The motion for reconsideration did not “reverse” the summary judgment

order with respect to this issue. Therefore, we construe this argument as a

challenge to the summary judgment order.

      Under Georgia law, a plaintiff in a suit to enforce a promissory note

“establishes a prima facie case by producing the note and showing that it was

executed.” Trendmark Homes, Inc. v. Bank of N. Ga., 726 S.E.2d 138, 139 (Ga.

Ct. App. 2012). “Once a holder of a promissory note establishes prima facie right

to judgment as a matter of law, as would support holder's motion for summary

judgment in action on note, burden then shifts to the obligor to establish an

affirmative defense to the claim, such as the lack of consideration.” Han v. Han,

670 S.E.2d 842 (Ga. Ct. App. 2008). “A contract under seal raises a prima facie

presumption of consideration, which is rebuttable.” Autrey v. UAP/GA AG Chem,

Inc., 497 S.E.2d 402, 405 (Ga. Ct. App. 1998).

      Daniels argues that there is a genuine question of fact as to consideration

because “neither party has been able to produce a single check showing that

consideration was given for Note 5” and because Daniels’ responses to Davis’

Request for Admissions denied receiving the $281,000 from Davis. We disagree.

                                          6
              Case: 15-15741     Date Filed: 07/14/2016    Page: 7 of 11


Daniels has not satisfied his burden of adducing evidence sufficient to create a

genuine question of material fact as to consideration.

B.    Motion to Reconsider
      1. Accord and Satisfaction
      Daniels’ next argument is that the district court erred in “reversing its initial

Order and finding that no material facts exist with respect to the apparent

consolidation of Notes 1, 2, 3, and 4.” On its face, this argument is difficult to

understand. Daniels first raised the consolidation argument in his motion for

reconsideration. Because Daniels did not raise this defense at the summary

judgment stage, the district court did not address it in the summary judgment order.

Accordingly, the district court’s denial of Daniels’ motion to reconsider did not

“reverse” its initial Order. Instead, the district court held that it was abandoned.

      “A motion for reconsideration cannot be used to relitigate old matters, raise

argument or present evidence that could have been raised prior to the entry of

judgment.” Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009)

(citation omitted). “A district court has sound discretion whether to alter or amend

a judgment pursuant to a motion for reconsideration, and its decision will only be

reversed if it abused that discretion.” Id. “Denial of a motion to amend is especially

soundly exercised when a party gives no reason for not previously raising an

issue.” Id. (quotation marks and citation omitted).


                                           7
               Case: 15-15741        Date Filed: 07/14/2016      Page: 8 of 11


       Daniels gives no reason for his failure to previously raise the consolidation

argument at the summary judgment stage. Nor do we believe that the district court

abused its discretion in declining to entertain this argument at the motion to

reconsider stage.

       In any event, Daniels’ consolidation argument lacked merit. As discussed

above, under Georgia law, a plaintiff in a suit to enforce a promissory note

“establishes a prima facie case by producing the note and showing that it was

executed. Once that prima facie case has been made, the plaintiff is entitled to

judgment as a matter of law unless the defendant can establish a defense.”

Trendmark Homes, 726 S.E.2d at 139. One such defense is accord and satisfaction.

“Accord and satisfaction occurs where the parties to an agreement, by a subsequent

agreement, have satisfied the former agreement, and the latter agreement has been

executed.” O.C.G.A. § 13-4-101. “Under Georgia law, an accord and satisfaction is

a contract which, like other contracts, requires a ‘meeting of the minds.’” ADP-

Financial Computer Services, Inc. v. First Nat. Bank of Cobb County, 703 F.2d
1261, 1266 (11th Cir. 1983) (citing Myers v. American Finance System of

Decatur, Inc., 615 F.2d 368 (5th Cir. 1980) 2).




       2
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.
                                                8
              Case: 15-15741    Date Filed: 07/14/2016    Page: 9 of 11


      Daniels argues that the grant of summary judgment to Davis on the issue of

liability was error because there is a genuine question of fact as to whether the

parties released the debt obligations in Notes 1, 2, 3, and 4 by accord and

satisfaction and whether Note 5 is a “consolidation” of the earlier four notes.

Specifically, Daniels points to two pieces of record evidence: (1) the handwritten

words “Note Update” in the “Date of Transaction” field of Note 5 and (2)

deposition testimony from Daniels that he received only “about $300,000” in total

consideration from Davis. Because the face value of Note 5 was $281,000, Daniels

claims that there is a fact issue as to whether Note 5 was a consolidation of the

Notes 1, 2, 3, and 4. We disagree. While it is not entirely clear what the words

“Note Update” mean, the record does not contain sufficient evidence such that a

reasonable trier of fact could find that Notes 1, 2, 3, and 4 were released through

accord and satisfaction. Moreover, the signed and sealed note recites that Daniels

received $281,000 as an “amount given to me directly.”

      For the foregoing reasons, the district court did not abuse its discretion in

declining to consider this argument below.

      2. Calculation of Liquidated Damages

      Daniels next argues that the district court abused its discretion in granting

Davis’ motion to reconsider the damages portion of the summary judgment order

because there were genuine questions of fact about whether Davis had credited


                                          9
             Case: 15-15741     Date Filed: 07/14/2016    Page: 10 of 11


certain payments made by Daniels to the interest accrued on the principal value of

the Notes.

      A motion for reconsideration is only appropriate when “absolutely

necessary” to present: (1) newly discovered evidence; (2) an intervening

development or change in controlling law; or (3) a need to correct a clear error of

law or fact. Bryan v. Murphy, 246 F. Supp. 2d 1256, 1258–59 (N.D. Ga. 2003).

      Daniels argues that the district court abused its discretion because none of

the three grounds for granting a motion for reconsideration existed. We disagree.

The order on motion for reconsideration recognizes that the summary judgment

order “clearly erred” with regard to its finding that it was impossible to calculate

the exact amount of liquidated damages due to the insufficiency of evidence about

whether Davis had credited certain payments made by Daniels to the interest

accrued on the principal value of the Notes. As Davis pointed out in his motion for

reconsideration, Daniels’ response to Davis’ statement of material fact admits that

Davis properly credited the payments at issue to the outstanding interest.

Accordingly, there was no genuine question of fact that Davis credited the

payments made by Daniels to the interest accrued on the principal value of the

Notes. The district court correctly recognized its earlier clear error and did not

abuse its discretion in granting Davis’ motion to reconsider the damages portion of

the summary judgment order.

                                          10
             Case: 15-15741      Date Filed: 07/14/2016    Page: 11 of 11


      3. Calculation of Interest and Attorney’s Fees

      Daniels’ final argument is that the district court abused its discretion “in

reversing its initial Order and finding that no material facts exist with respect to the

calculation of interest and attorneys’ fees.” But Daniels offers no argument—

beyond a reiteration of his claims about lack of consideration and accord and

satisfaction—as to why the district court’s express conclusion that it “clearly

erred” with regard to its earlier finding that it was impossible to calculate the exact

amount of liquidated damages was an abuse of discretion. Accordingly, we cannot

conclude that the district court abused its discretion.

                                 IV. CONCLUSION
      For the foregoing reasons, the district court’s orders granting Davis’ motion

for summary judgment and motion to reconsider and denying Daniels’ motion for

summary judgment and motion to reconsider are affirmed.

      AFFIRMED.




                                          11